This is an action for damages brought by the plaintiff Idella Harris, against the defendant, Terminal Railroad Association of St. Louis, for unlawful arrest and false imprisonment. This suit was instituted in the circuit court of the city of St. Louis.
Plaintiff alleges that the agents and servants of the defendant, while acting within the scope of their employment, caused a police officer of the city of St. Louis, to arrest her upon a charge of larceny; that she was taken to the police station, and kept for fourteen hours in a cell, and compelled to listen to vile and obscene language, conversation and songs, by and between other prisoners and had to appear as defedant in a public trial on charge of larceny; that she has been greatly damaged in her good name and fame and *Page 330 
suffered mental anguish, mortification and humiliation; and charging further that this action was instigated by malicious motives.
The answer was a general denial, and the special plea that the plaintiff did wilfully and unlawfully steal from Mrs. Blanche Estes, a suitcase and contents, while said suitcase was at Union Station, in the city of St. Louis; and further denied that plaintiff was arrested for the purpose or intention of mortifying or humiliating her; that she was arrested by a police officer, acting under the honest belief that she had stolen the suitcase.
The trial in the court below resulted in a verdict for the plaintiff in the sum of $2500 actual damages and $500 punitive damages. Plaintiff afterwards entered a remittitur of the punitive damages leaving the judgment for $2500.
The facts briefly stated are, that on the 6th day of November, 1914, the plaintiff, a colored girl was collecting subscriptions for a paper. She had been over on South Twentieth Street near Union Station collecting, and when she started back to the office, which was located at 2138 Market Street, it was about 5:30 in the evening. She went into the Union Station Midway on the west side of the station and proceeded to the lavatory near the Eighteenth Street side of the station; when she came out she walked over to the Market Street stairs of the station and proceeded out of the station and on up Markt Street. After she had walked about a block away from the station, she heard someone say, "Stop that Woman." A policeman took her by the arm and stopped her. At about that time, Hoesli, a train caller at Union Station, in the employ of defendant, reached the scene and stated to the policeman, "She's wanted back at Union Station for copping a grip." The officer took her back to the station, where defendant's employees stated she was the colored lady who had checked the grip in question in the parcel room, and she was then taken to the police station, and *Page 331 
kept there until 10:30 A.M. the day following. She was there released, went home and went to bed, and was in a nervous condition and unable to perform her duties for several weeks.
The testimony shows that she sustained a good reputation in the community where she lived prior to her arrest, and was a member of the church, Sunday School and social clubs. The records of the court of criminal correction of the city of St. Louis showed that she was tried and acquitted of this charge. The defendant introduced testimony tending to show that the plaintiff had actually stolen the suitcase in question, of the value of $25, and checked it in the parcel room belonging to the defendant.
After the verdict and judgment, as aforesaid, defendant unsuccessfully moved for a new trial, and brings this case here by appeal.
Appellant's first assignment of error is, that the court should have sustained its demurrer to the evidence, upon the theory that the train caller, Hoesli, merely furnished the information to the police officer making the arrest, and that the mere giving of information of what one knows of a supposed offense, without requesting an arrest, does not make the one giving it liable for false imprisonment, and, further that even where one requests an officer to make an arrest, if there is reasonable grounds to suspect the person arrested has perpetrated the crime, that the arrest is justified, even though the person arrested is guilty of no offense.
The defendant contends that its servants and employees merely gave the police officer information, and that the officer made the arrest without its request or direction. This contention is not supported by the testimony.
When plaintiff left Union Station and proceeded on her way west on Market Street, she was followed by Hoesli, who was watching her, and keeping some distance behind her. After she had passed the police officer, Hoesli, commanded the officer to stop her. *Page 332 
which, under the circumstances, was equivalent to a direction to arrest her. This staement or direction, was followed by the supplemental statement, "She is wanted for copping a grip at the station."
We think there was sufficient testimony to show that plaintiff was arrested at the direction of one of defendant's employees, while in the regular performance of his employment. She was within the power of the police officer; she protested her innocence, and offered to explain her presence at that place at that particular time. The policeman took her on over to Union Station. We hold that when the policeman stopped her he arrested her, and that such arrest was made at the direction of defendant's employee, Hoesli, [Singleton v. Kansas City Base Ball Exhibition Co., 172 Mo. App. l.c. 307, 157 S.W. 964.]
As to the further contention that, "where one gives information of a supposed offense, or even requests an officer to make the arrest, if the officer investigates the charge when he makes the arrest, and there is reasonable ground to suspect the person arrested as the perpetrator of the offense, said arrest is justified, even though the person arrested is guilty of no offense," it is true under conditions as above stated the officer making the arrest would not be liable in damages, but not so as to the individual. The officer would be absolved from any liability, if he had reasonable grounds to suspect that a crime had been committed by the plaintiff, even though it may afterwards turn out that she was not guilty, but the only justification which the individual or unofficial citizen could invoke, would be that the party arrested is actually guilty.
The question as to whether of not the officer making the arrest in this case had reasonable grounds to suspect the commission of a crime by the plaintiff, is not necessarily before us, for whether he did or did not have such reasonable grounds, would only go to the question of the officer's liability, and not to the defendant's. *Page 333 
After holding, as we have, that plaintiff was arrested at the direction of defendant's agent, Hoesli, then defendant's only grounds of justification is that she was guilty of stealing the suitcase. [Pandjiris v. Hartman, 196 Mo. 539, 94 S.W. 270; Hanser v. Bieber, 271 Mo. 326, 197 S.W. 68; Leve v. Putting, (Mo. App.) 196 S.W. 1060.]
Defendant complains of instructions numbered 2 and 3, given by the court at plaintiff's request, and also of the court's refusal to give its instruction No. 1.
Instruction No, 2, given for the plaintiff, told the jury, in substance, that if they believed the defendant caused the arrest of plaintiff, that the only plea of justification or excuse would be that the plaintiff was guilty of the crime for which she was arrested, and that neither want of probable cause, nor malice need be shown to entitle plaintiff to recover; that the lack of malice or want of probable cause could only be considered in mitigation of punitive damages, and defined "probable cause." It is urged that this instruction does not correctly state the grounds for justification in false arrest cases, but we think the instruction is not subject to the objections made to it by appellant. The defendant further complains of the court's refusal to give its instruction No. 1, which was as follows:
"The court instructs the jury that if you find and believe from the evidence that the valise, mentioned in the evidence, was stolen from Mrs. Blanche Estes by the plaintiff, then plaintiff is not entitled to recover and your verdict must be for defendant."
This instruction correctly states the law and should have been given. This was the principal defense set out in defendant's answer to plaintiff's petition. Defendant introduced some testimony tending to establish this fact, and was entitled to have its theory of the law properly presented to the jury, and the court's refusal to do so amounts in this case to reversible error. If the instructions given for the plaintiff had properly presented defendant's theory, it would not have been *Page 334 
necessary to give the instruction above set out; but such was not done. [Northam v. Railroad, (Mo.) 176 S.W. 227.]
Defendant objects to instruction No. 3, because of the use of the word "competent" in connection with the word evidence, as being a comment upon the evidence. We do not approve of the use of this word in this intruction, but this alone would not amount to such error as would call for a reversal. As we will have to reverse this case on account of the failure of the court to give defendant's instruction No. 1, and as there will have to be a new trial, we will suggest that the last paragraph of plaintiff's instruction No. 3, is misleading and confusing, as the jury may have believed from reading it, that prima-facie proof was conclusive proof of the plaintiff's innocence, without some qualifying clause added to this instruction.
Plaintiff contends that inasmuch as the jury is told in another instruction that if defendant had reasonable and probable cause to believe that plaintiff stole the suitcase in question, then they should not allow plaintiff any punitive damages; and that as the jury did allow punitive damages, they must have found that defendant had no reasonable and probable cause to believe plaintiff guilty, and that this finding necessarily found plaintiff not guilty; but we do not think this cured the errors above noted, for, under all the instructions the jury may have believed that at the time the arrest was made, defendant had no reasonable grounds to believe plaintiff guilty, but upon the trial of the case, it may have been shown that she was guilty.
For the errors above noted, the Commissioner recommends that the judgment of the trial court be reversed and the cause remanded for a new trial.